FILED
                              NOT FOR PUBLICATION                             JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ALEX ABESAMIS DOMETITA; MARIA                    No. 07-72278
 MARGARITA DOMETITA,
                                                  Agency Nos. A099-035-822
               Petitioners,                                   A099-035-823

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Alex Abesamis Dometita, and his wife, Maria Margarita Dometita, natives

and citizens of the Philippines, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
judge’s decision denying their application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), and we deny the petition for

review.

       Substantial evidence supports the BIA’s conclusion that petitioners failed to

establish the threats Dometita received from the Abusayaff group were on account

of a protected ground. See Bolshakov v. INS, 133 F.3d 1279, 1280-81 (9th Cir.

1998) (denying petition for review because petitioners did not establish that

extortion was on account of an enumerated ground); see also Parussimova v.

Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (a protected ground has to be “one

central reason” for persecution). Accordingly, because petitioners failed to

demonstrate that they were persecuted or fear future persecution on account of a

protected ground, their asylum and withholding of removal claims fail. See

Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED.




PR/Research                               2                                     07-72278